Citation Nr: 0816243	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-30-262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to disability rating greater than 50 percent for 
Schizophrenic Reaction, Residual Type with depressive 
features.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arose out of a claim to find the veteran 
incompetent for VA purposes.  In connection with that, the RO 
issued a rating action that confirmed his 50 percent 
evaluation for schizophrenia.  An appeal of his schedular 
evaluation was then perfected.  Apparently, because of this 
sequence, the veteran was never provided with notice required 
by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Vazquez-
Flores v. Peake, 22 Vet. App. 37(2008) for the issue 
regarding an increased evaluation for Schizophrenic Reaction, 
Residual Type with depressive features.  This should be 
accomplished.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that all 
notification actions required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) are fully complied with and 
satisfied.  See also Vazquez-Flores 
Peake, 22 Vet. App. 37 (2008). 

Consistent with the Court's holding in 
Vazquez-Flores, the RO should advise 
the veteran he may submit evidence 
showing the effects of any worsening or 
increase in severity his service-
connected psychiatric disability has 
upon his daily life, and inform him of 
the specific criteria contained in the 
General Rating Formula for Mental 
Disorders for evaluating his service-
connected disability. 

2.	The RO should obtain all records of 
treatment at the VA medical center in 
San Juan since June 2006.  

3.	Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the impairment 
caused by his service-connected 
Schizophrenic Reaction.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  

In addition, the examiner is asked to 
identify all psychiatric and cognitive 
disability found to be present, and to 
the extent possible, distinguish 
between any symptoms that may be due to 
cognitive disability or psychiatric 
condition other than Schizophrenic 
Reaction.  A complete rationale should 
be provided for all opinions expressed.

4.	Following completion of the above, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran should be furnished 
a supplemental statement of the case 
and given an opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



